In a custody proceeding pursuant to article 6 of the Family Court Act, the petitioner mother appeals, as limited by her notice of appeal and a stipulation dated November 18, 1980 and filed with this court from so much of an order of the Family Court, Westchester County, dated May 17, 1979, as denied her application for a counsel fee, “without prejudice to renew in the Supreme Court.” The father has, by the aforesaid stipulation, withdrawn his cross appeal from a stated portion of the same order. Order affirmed insofar as appealed from, without costs or disbursements. No opinion. Hopkins, J. P., Titone, Mangano and Rabin, JJ., concur.